Citation Nr: 1634660	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a special expedited processing unit ("Tiger Team") of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Thereafter, the claims file was returned to the RO in Chicago, Illinois. 

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the transcript is of record.

The Board remanded this case in July 2014 for a VA examination to address the etiology of the Veteran's back disability.  After an examination was provided, the Board deemed that a VHA opinion was necessary and referred the case for an opinion from an orthopedic spine surgeon or neurosurgeon.  An opinion was subsequently provided from an orthopedic surgeon in May 2016.  The Veteran was provided with a copy of the opinion and an opportunity to respond.  In June 2016, he indicated that he had no further evidence to submit and that he would like the Board to immediately proceed with adjudication of his appeal.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's lumbar spine disability was not incurred in service, and did not manifest for many years after separation from service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in February 2008 prior to the initial rating decision.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records, VA treatment records, and private treatment records.  The Veteran submitted lay statements.  The Board remanded the claim in July 2014 so that a VA examination could be provided to address the etiology of the Veteran's back disability.  Thereafter an examination was provided in August 2014.  The Board deemed the examination insufficient and referred the case for a VHA opinion in April 2016.  Thereafter, an opinion was provided in May 2016, which was deemed adequate for appellate review.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see 38 C.F.R. § 3.159(d) (VA's duty to assist includes the duty to provide a VA examination and obtain an opinion when necessary to decide the claim).  

The VA medical opinion provided in May 2016 obtained in this case is adequate as it was predicated on a review of the claims file; contains a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provides opinions as to the etiology of the Veteran's diagnosed back disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the disabilities on appeal has been met. 38 C.F.R. § 3.159(c) (4).  In addition, for these reasons, the directives of the Board's July 2014 remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.   

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

VA also afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran seeks service connection for a back disability, which he relates to an in-service injury in 1972.  He has submitted numerous statements and testimony asserting that he has continued to suffer from back pain since that injury.  See, e.g., November 2014 statement; April 2014 Board hearing testimony, p. 11.  At the April 2014 Board hearing, the Veteran testified that he injured his back during service in 1972.  He explained that while stationed in Okinawa, Japan, he had to unload frozen meat by hand from a cold storage warehouse that had recently stopped working. While unloading the meat, the Veteran stated that his back went out, and since the incident, he has endured back pain daily.  See also the November 2009 NOD.

The service treatment records show that in April 1972, the Veteran visited sick call after falling and injuring his mid-back two days ago.  Physical examination testing reflected full range of motion with no deformities.  He was assessed with a low back strain. 

In September 1972, the Veteran returned to sick call with pain in his lower back radiating down to his leg.  He reported pain when walking or running. X-rays revealed no significant abnormalities. 

Upon discharge from service, clinical evaluation of the Veteran's spine was normal, as reflected on the June 1973 report of medical examination at separation. 

After discharge from service, the Veteran visited his local VA facility in December 1981, with pain in his lower back for the last five days. He reported suffering from an injury to the lower back in 1976. 

The Veteran had intermittent complaints of back pain reflected in treatment records dated in 2003 and 2004.  See, e.g., April 14, 2003 VA pain clinic; June 15, 2004 psychiatric residency note; September 17, 2007 nursing note.

The Veteran underwent a compensation and pension examination in March 2009.  The Veteran noted his in-service injury to his back and complained of progressive pain over the years.  X-ray examination showed degenerative disk disease of the lumbar spine.  No etiology opinion regarding the Veteran's back was provided.  

In a March 2010 VA outpatient treatment entry, the VA physician noted that the Veteran has chronic low back pain dating back to his military service in 1973. 

In a November 2008 statement, a VA physician stated that the Veteran has endured chronic back pain since 1972. 

In May 2012, the Veteran underwent a VA examination to determine the etiology of his back disability. The examiner diagnosed the Veteran with lumbar strain, and opined that the current lumbar strain is less likely than not related to service because there is no evidence of continuity of care for the lumbar spine from service until the present.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488   (1997).  The basis of the examiner's opinion is inadequate because he does not appear to have considered the Veteran's lay statements regarding his continuous symptoms since service.  See, e.g., November 2009 notice of disagreement (NOD). Thus, another examination was required.  Barr v. Nicholson, 21 Vet. App. 303   (2007); 38 C.F.R. § 3.159 (c)(4).

Thereafter, another medical opinion in August 2014.  However, the examiner essentially provided the same rationale of no documented continuum of care from service.  Therefore, this opinion is inadequate, as well.  Id.

In May 2016, a medical opinion was provided from an orthopedic surgeon to assess the etiology of the Veteran's back disability.  The physician determined that the Veteran's back disability was not related to his service.  The physician noted the documented injury and treatment in April 1972 and September 1972, and that the separation examination in June 1973 revealed a normal spine.  The Veteran reportedly injured his back again in 1976 after he left service.  The physician commented that over the years the Veteran had had numerous compensation and pension examinations for complaints involving his foot, knees, and varicose veins, but did not complain of back pain on the examinations.  The physician noted that the Veteran had complaints of back pain since service, which were competent, and indicated that the Veteran's complaints were not discounted.  However, the physician determined that many people complain of back pain and that the Veteran's occupation of working in a warehouse was likely to cause the episodic complaints of back pain.

The medical evidence in this case does not show that the Veteran's back disability is the result of the Veteran's in-service injury.  Arthritis of the lumbar spine was not diagnosed within one year of separation from service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, the May 2016 medical opinion that the Veteran's back disability was not caused by his in-service injury was based on the Veteran's accurate medical history, included a rationale, and was based on sound reasoning.  The probative value of this medical opinion is high.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has considered the Veteran's written statements submitted in support of his arguments that his back disability is a result of his in-service injury.  To the extent that his statements represent evidence of continuity of symptomatology, without more, the Veteran's statements are not competent evidence of a diagnosis of lumbar spine arthritis and/ or degenerative disk disease, nor do they establish a nexus between symptoms of a medical condition and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Although the Veteran has an injury to his back in service, the medical evidence does not show that his present back disability is a result of this injury. 

The Board recognizes the sincerity of the arguments advanced by the Veteran that his back disability is related to his military service.  It is true that a Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, arthritis is measurable by objective testing.  Furthermore, such testing requires specialized equipment and training for a determination as to its nature and whether it is the result of traumatic injury or the natural aging process.  

While the Veteran is competent to say that he experienced injury to his back in service and continues to experience back pain, he does not have the expertise to state that the symptoms in his back are due to arthritis and/ or degenerative disk disease.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the Veteran as to the cause of his back pain, because he is not qualified to offer such opinions.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's back claim.  Because the preponderance of the evidence is against the claim for service connection for a back disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


